Pee Curiam.
We have maturely considered the questions involved in this case, and are of opinion that the negro must be discharged.
It is true as has been contended for the defendant that negroes claiming their freedom must prove themselves entitled to k, and ibis has been the invariable practice of this court. Whatever may be our opinions with regard to the propriety of the rule we do not think ourselves entitled to change it; but under the circumstances of this case we think there is sufficient evidence to establish her freedom.
The declarations made by Dr. Eaton at so early a period, the apparent dereliction of every claim after his death, the express declarations of his widow immediately subsequent to that event, and an unmolested enjoyment of freedom with the uncontradictcd reputation of being free, working for herself in the Eaton family and neighbourhood, marrying a freeman with whom she continues to live in a state of freedom, and by whom she has had two daughters whom they have educated at their own trouble and expense, if not sufficient Independent of other testimony to authorize a discharge arc prima, fade evidence of the freedom, not only of the mother but the daughter, sufficient to put defendant on proving a - .strict legal property. This he has not done, and the court are warranted in granting the discharge prayed for.
Neqrq discharged.